Citation Nr: 0322552	
Decision Date: 09/03/03    Archive Date: 09/08/03

DOCKET NO.  95-28 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for rhinitis.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

4.  Entitlement to an increased rating for residuals of a 
nasal fracture currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1947 to May 
1950 and from August 1950 to June 1954.  He also served on 
periods of active duty for training between May 1958 and May 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to the 
benefits sought.  The veteran subsequently perfected this 
appeal.

A hearing at the RO was held in June 1995.  A hearing was 
held in Washington, D.C. before the undersigned in November 
1997.  Transcripts of these hearings have been associated 
with the claims folder.

The Board remanded this claim for additional development in 
March 1998.  

In May 2002, subsequent to the March 2002 supplemental 
statement of the case (SSOC), the veteran submitted 
additional argument and evidence.  On review, the newly 
submitted documents are essentially duplicative of 
contentions and evidence already of record.  Consequently, 
the Board does not consider the additional evidence pertinent 
and a remand for another SSOC is not necessary.  See 
38 C.F.R. § 19.31(b) (2002).  

The Board acknowledges that the additional documents included 
a VA Form 9 dated in April 2002, wherein the veteran 
indicated that he wished to personally appear before a member 
of the Board sitting in Washington, D.C.  Pursuant to 
38 U.S.C.A. § 7107(b) (West 2002), the Board shall decide any 
appeal only after affording the appellant an opportunity for 
a hearing.  Id.  The veteran has already been provided a 
hearing before a member of the Board and therefore, a remand 
for the purpose of scheduling another hearing is not 
required.

In March 2003, the Board requested a medical opinion from the 
Veterans Health Administration (VHA) in accordance with 38 
C.F.R. § 20.901(a) (2002).  In April 2003, the veteran's 
representative was provided a copy of the VHA opinion and 
given an opportunity to respond.  In June 2003, the veteran's 
representative submitted a brief in response to the VHA 
opinion.  

In July 2003, the veteran submitted additional evidence along 
with a waiver of RO consideration.


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence necessary for an equitable disposition of the 
veteran's appeal.

2.  A March 1954 x-ray report revealed a crush fracture of 
the nose in good position.  Service medical records are 
negative for any treatment or diagnosis of rhinitis, 
sinusitis, or COPD.

3.  The preponderance of the medical evidence does not show 
that the veteran's currently diagnosed rhinitis, sinusitis, 
or COPD are etiologically related to his active military 
service.

4.  The preponderance of the evidence does not show that the 
veteran's currently diagnosed rhinitis, sinusitis, or COPD 
are proximately due to or aggravated by the residuals of his 
service-connected nasal fracture.

5.  The veteran's COPD has been linked to cigarette smoking; 
however, the medical evidence of record does not establish 
that the veteran's COPD resulted from tobacco use during 
service or that the veteran developed nicotine dependence 
during service and that any current disability is related to 
such nicotine dependence.

6.  The residuals of the veteran's service-connected nasal 
fracture are manifested by no more than a mildly deviated 
septum to the left.  

7.  The veteran has not submitted evidence tending to 
establish that his service-connected residuals of a nasal 
fracture require frequent hospitalization or cause marked 
interference with employment beyond that contemplated in the 
schedular standards.


CONCLUSIONS OF LAW

1.  Rhinitis and sinusitis were not incurred during active 
military service and are not proximately due to or aggravated 
by the service-connected residuals of a fractured nose.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2002); Allen v. Brown, 7 Vet. App. 439 (1995).

2.  COPD was not incurred during active military service; is 
not proximately due to or aggravated by the service-connected 
residuals of a fractured nose; and is not the result of 
tobacco use during service or secondary to service-incurred 
nicotine dependence.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2002); Allen v. Brown, 7 Vet. App. 
439 (1995); VAOPGCPREC 2-93 (Jan. 13, 1993) and 19-97 (May 
13, 1997).

3.  The criteria for an evaluation in excess of 10 percent 
for the residuals of a service-connected nasal fracture are 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(b), 4.97, Diagnostic Code 6502 (1996, 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  

The March 1995 statement of the case (SOC), the August 1995 
SSOC, the July 2000 SSOC, and the March 2002 SSOC 
collectively notified the veteran of the laws and regulations 
pertaining to his claims.  These documents also notified the 
veteran of the evidence of record and of the reasons and 
bases for denial.  The March 2002 SSOC specifically set forth 
the laws and regulations pertaining to VA's duty to notify 
and to assist pursuant to the VCAA and advised the veteran of 
the evidence and information he was responsible for providing 
and of the evidence that VA would attempt to obtain.

The veteran has reported VA treatment and the claims folder 
contains extensive VA records from various facilities.  The 
veteran has not submitted authorizations identifying private 
treatment records that need to be obtained.  In keeping with 
the duty to assist, the veteran was provided VA examinations 
in September 1994 and November 1998.  Further, a VHA opinion 
was obtained in April 2003.

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

Background

According to the veteran's service medical records, a March 
15, 1954 x-ray revealed a crush fracture of the nose in good 
position.  On March 22, 1954, the veteran returned for a 
recheck and the tape was removed.  Separation examination in 
May 1954 noted no defects other than enlarged tonsils, not 
considered disabling.  On examination in May 1958, the 
veteran's nose, sinuses, and lungs were determined to be 
normal on clinical evaluation and the veteran denied any nose 
trouble, sinusitis, or hay fever.  A review of service 
medical records is negative for any treatment or diagnosis of 
rhinitis, sinusitis, or COPD.

The veteran underwent a VA examination in March 1977.  He 
reported that he injured his nose while on shore liberty in 
approximately 1952.  He was treated at the base dispensary as 
an outpatient and his nose was x-rayed and strapped.  He did 
not have any trouble until the late summer of 1976 when he 
developed nasal congestion and obstruction.  He also 
dislodged what is described as a polyp approximately the size 
of a watermelon seed from the left nostril in September 1976.  

On examination, there was edema of the turbinates and the 
mucous membranes of both nostrils.  They were noted to be 
pale and boggy but otherwise negative.  X-ray examination of 
the chest indicated that the lung fields were clear.  X-rays 
also revealed a fracture through the left nasal bone in good 
position.  There was a rounded density in the medial aspect 
of the right maxillary antrum compatible with the presence of 
a polyp or retention cyst.  The remainder of the paranasal 
sinuses had a normal transparency.  Diagnosis was 
"[r]esiduals, fracture of nose, with moderately severe nasal 
obstruction."

The veteran was admitted to the VA hospital in Decatur, 
Georgia on June 21, 1977 and discharged on July 28, 1977 in 
connection with an unrelated nonservice-connected disability.  
He complained that he was unable to breathe through his nose 
and physical examination revealed partial obstruction to air 
flow in both nostrils indicating some obstruction.  The 
veteran was seen in the ear, nose and throat (ENT) clinic and 
nasal polyps were found.  X-rays of the sinuses revealed a 
left maxillary sinusitis.  It was recommended that he have 
surgery and that he use Afrin nasal spray twice daily.

The veteran was admitted to the VA hospital in Gainesville, 
Florida on November 28, 1977 for a bilateral nasal 
polypectomy.  A history of sinus problems and total bilateral 
obstruction was noted.  He takes Actifed but has no 
allergies.  Physical examination at admission was normal 
expect for bilateral nasal polyps.  The veteran tolerated the 
procedure well and had good airways.  He was discharged on 
December 2, 1977 with no medications.  

An ENT consultation was requested in December 1985.  The 
veteran was subsequently seen, presenting with recurrent 
polyposis and moderate nasal obstruction.  Physical 
examination revealed bilateral nasal polyps greater on the 
right.  Impression was nasal polyposis and the veteran was 
given Vancenase.  Chest x-ray dated in April 1986 revealed 
COPD.  

The veteran underwent another nasal polypectomy in June 1986.  
ENT note dated in August 1986 indicates that the veteran was 
on Beconase.  Physical examination revealed a left sided 
polyp but there was no purulence noted.  

VA outpatient records indicate that the veteran was seen in 
February 1993 with complaints of sinus congestion.  The 
examiner noted a recurrence of bilateral nasal polyps but not 
as large as the previous ones.  The plan was to shrink 
medically and he was given Depo Medrol and Decadron 
Turbinaure.  In March 1993, the polyps were still present but 
were much smaller.  Note dated in September 1993 indicates 
that the veteran was having regrowth of the polyps with 
almost complete obstruction of both nostrils.  There was also 
an acute infection that needed to be treated.  Notes through 
approximately June 1994 indicate diagnoses of left pneumonia, 
acute bronchitis, acute upper respiratory infection and 
chronic sinusitis.  Treatment included various antibiotics 
and Sudafed.  

The veteran underwent a VA nose and sinus examination in 
September 1994.  History was reported as repeated episodes of 
acute sinusitis secondary to the obstruction caused by nasal 
polyps.  On examination, the right and left nasal cavities 
were almost completely obstructed by large mucous nasal 
polyps.  There was good alignment of the septum and it was 
not considered a factor in airway obstruction.  The inferior 
meatus could not be visualized and was almost completely 
obliterated by polypoid degeneration of the inferior 
turbinates.  The turbinate structures had undergone complete 
polypoid change.  The entire surface contained no real 
respiratory type epithelium and was pale, boggy and polypoid 
in appearance.  The middle meati was filled with medunculated 
polyps but no pus was seen.  The middle turbinate was not 
recognizable as such and all that could be seen were large 
mucous polyps.  The spheno-ethmoidal recess and the olfactory 
area were covered by polyps.  X-ray examination of the nasal 
bones failed to reveal evidence of a fracture of the nasal 
bones.  Diagnoses were: chronic sinusitis and rhinitis, 
severe; recurrent nasal polyps, required repeated surgeries 
(more scheduled soon); and anosmia.

An October 1994 computed tomography (CT) scan confirmed 
extensive polyp disease with obstruction of the osteomata 
complex bilaterally.  In December 1994, the veteran underwent 
an endoscopic polypectomy for bilateral nasal polyps.  

The veteran testified at a RO hearing in June 1995.  The 
veteran contended that the nature of the nasal fracture 
affected his breathing ability and resulted in the 
development of polyps.  He was a smoker but quit in 1986.  
His lung and breathing problems began in the early 1970's.  

The veteran provided testimony at a hearing before the 
undersigned in November 1997.  The veteran reported that Dr. 
Taylor told him that his nasal polyps were directly related 
to the broken nose that he suffered while in the military.  
He smoked for about 30 years but quit in the 1980's.  He has 
difficulty sleeping at night due to the coughing and 
breathing difficulties.  The veteran has never been able to 
breathe through his nose and has always breathed through his 
mouth.  The veteran first started smoking when he went into 
the Army and smoked continuously until the time that he quit.  

The veteran underwent a VA respiratory examination in 
November 1998.  He reported that he began smoking in the 
service in 1948 and continued until 1987.  His breathing 
problems began approximately 20 years ago and have gradually 
gotten worse.  He takes bronchodilators with good results.  
Chest x-ray revealed COPD.  Diagnoses were COPD and abnormal 
electrocardiogram.  The examiner commented that "[i]t is as 
likely as not that COPD is a result of cigarettes smoking."

The veteran also underwent a VA nose and sinus examination in 
November 1998.  The veteran reported that he has occasional 
difficulty with nasal obstruction but the majority of time he 
is able to breathe well through his nose.  He has been using 
nasal steroids for many years due to his nasal polyposis and 
has difficulty with purulent discharge from the nose on a 
daily basis.  He has associated asthma and COPD and his 
breathing worsens when his polyps worsen.  He does not have 
problems with allergic attacks, such as frequent sneezing and 
itchy eyes.  

Nasal examination showed bilateral polypoid mucosal changes 
within the bilateral ethmoid cavities.  On anterior 
rhinoscopy, the septum was noted to be mildly deviated to the 
left.  Assessment was as follows:

This patient appears to have evidence of 
bilateral nasal polyposis, currently 
relatively well-controlled.  However, he 
has undergone three previous surgeries 
for his nasal polyps.  The etiology of 
his nasal polyposis is most likely 
secondary to allergic rhinitis.  The 
exacerbation of his asthma is a finding 
that is commonly found with nasal 
polyposis.  This examiner cannot comment 
as to whether or not the chronic 
obstructive pulmonary disease and asthma 
is entirely caused by his nasal polyps, 
though this is unlikely.  However, the 
worsening of these problems with nasal 
polyposis is well-described in the 
literature.

The patient does have a history of 
previous nasal fracture.  Though nasal 
fracture is not a cause of allergic 
rhinitis, resulting septal deviation from 
nasal fracture can significantly worsen 
sinonasal complaints, including allergic 
rhinitis and sinusitis.

It is clear that the patient does have 
problems with nasal polyposis and 
allergic rhinitis.  These problems surely 
exacerbate his asthma at times.  These 
problems may also have been worsened by 
the patient's preexisting septal 
deviation from his previous nasal 
fracture.

In March 2003, the Board requested a VHA opinion essentially 
asking three questions: 1) identify the residuals associated 
with the veteran's service-connected nasal fracture; 2) is it 
likely, unlikely, or at least as likely as not that the 
veteran's claimed disabilities are proximately due to or the 
result of his in-service nasal fracture; and 3) if the 
claimed disabilities are not proximately due to the nasal 
fracture, is it likely, unlikely, or at least as likely as 
not that there is a degree of disability that would not be 
present but for the service-connected residuals of a nasal 
fracture.

In April 2003, the Board received the following expert 
medical opinion from the Associate Chairman, Otolaryngology, 
Department of Surgery:

1.  The patient served on active duty 
from June 1947 to May 1950 and from 
August 1950 to June 1954.  He apparently 
suffered a nasal fracture in 1952 after 
receiving a punch to his nose.  X-rays 
taken in March 1954 demonstrated a non-
displaced nasal fracture.  The patient 
eventually developed problems with nasal 
polyps for which he underwent three 
different surgeries.  He had nasal 
polypectomies in 1977 and 1986.  He 
underwent endoscopic sinus surgery and 
nasal polypectomy in December of 1994.  
At some point in his care the patient was 
diagnosed as having allergic rhinitis, 
sinusitis, asthma, and COPD.  The patient 
also had a history of smoking from 1948 
until 1987.  The patient has undergone 
multiple ENT exams.  In September 1994 
ENT exam demonstrated "good alignment of 
the septum."  An X-ray taken at that 
time demonstrated normal nasal bones.  He 
was found to have extensive polyposis 
involving all his sinuses in October of 
1994.  The patient underwent surgery in 
December of 1994 at which time it was 
noted that there were buckles and spurs 
on both sides of his septum.  The patient 
underwent an exam in November of 1998 
which demonstrated a mild septal 
deviation to the left with no description 
of polyps.

2.  According to the chart the patient 
did have a non-displaced nasal fracture 
in 1952.  There is no evidence or 
literature that I am aware of that 
associates a nasal fracture with 
developing rhinitis or polyposis.  The 
radiologic and physical exams the patient 
had did not demonstrate any significant 
nasal septal deformity.  There is a 
relationship between nasal polyposis and 
asthma.  Patients with a history of nasal 
polyposis do experience worsening of 
their asthma with worsening of their 
nasal polyps.  However, I do not find 
that there is any relationship between 
the patients nasal fracture and the 
development of his nasal polyps and 
asthma.  The patient has been diagnosed 
as having allergic rhinitis.  I did not 
find any allergic work-up in the patients 
chart to confirm that he indeed has 
allergic rhinitis.  

3.  In summary, I do not find that there 
is any significant relationship between 
the patients nasal fracture suffered in 
1952 and his subsequent development of 
allergic rhinitis, nasal polyposis, 
asthma and COPD.

Analysis

The veteran contends that he developed rhinitis, sinusitis 
and COPD as a result of his service-connected nasal fracture.  
He also contends that the current 10 percent evaluation for 
the residuals of his service-connected nasal fracture does 
not adequately reflect the severity of his disability.  

Service connection for rhinitis, sinusitis, and COPD

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2002).  If a condition noted during 
service is not determined to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. 
§ 3.303(b) (2002).  Service connection may also be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2002).  

The medical evidence of record indicates that the veteran has 
been diagnosed with rhinitis, sinusitis, and COPD and 
therefore, there is evidence of current disability.  On 
review of the service medical records, there is no evidence 
that the veteran received treatment during service for his 
claimed disabilities.  The first evidence of treatment and 
diagnosis is many years after service.  Further, there is no 
medical evidence of record indicating a relationship between 
the veteran's claimed disabilities and his active military 
service.  Therefore, service connection on a direct basis for 
rhinitis, sinusitis, and COPD is not warranted.  

Disability that is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  When aggravation of a veteran's nonservice-
connected condition is proximately due to or the result of a 
service-connected disability, the veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

On examination in November 1998, the examiner indicated that 
a nasal fracture is not the cause of allergic rhinitis but 
the examiner stated that resulting septal deviation from 
nasal fracture can significantly worsen rhinitis and 
sinusitis and suggested that the veteran's problems may have 
been worsened by the preexisting septal deviation from his 
service-connected nasal fracture.  

Dr. Oppenheimer, author of the VHA opinion, stated that he 
did not find any significant relationship between the 
veteran's nasal fracture and his subsequent development of 
allergic rhinitis, nasal polyposis, asthma and COPD.  

On review, the Board finds the VHA opinion to be highly 
probative and assigns it greater weight than the November 
1998 opinion for various reasons.  First, the opinion 
rendered by the November 1998 examiner is speculative in that 
it suggests that the veteran's problems "may" have been 
worsened by the veteran's preexisting septal deviation.  It 
is unclear what "problems" the examiner is referring to and 
this opinion is not entirely consistent with the record in 
that the medical evidence does not demonstrate any 
significant nasal septal deformity.  Second, Dr. Oppenheimer 
had the opportunity to review the veteran's complete claims 
folder and medical history, including the November 1998 VA 
examinations.  The VHA opinion is responsive to the questions 
posed and provides adequate rationale for its findings and 
conclusions.  

The Board acknowledges the medical literature regarding 
disorders of the respiratory system submitted by the veteran.  
The veteran specifically pointed out selected text stating 
that "[n]asal infections,..., sometimes spread into the 
sinuses as well as into the rest of the respiratory system," 
and also that "[a] deformity of the nose, such as a deviated 
septum (...), may increase your susceptibility to sinusitis by 
obstructing the nasal airways."  This general medical 
information, however, does not outweigh the VHA opinion that 
is based on the veteran's medical history as set forth in the 
claims folder.  

The Board also acknowledges the veteran's repeated 
contentions that his rhinitis, sinusitis, and COPD are 
related to or aggravated by his service-connected nasal 
fracture.  The veteran, however, is not competent to render a 
medical opinion regarding the etiology of his claimed 
disabilities.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (lay persons are not competent to offer medical 
opinions).

Accordingly, the Board finds that the preponderance of the 
evidence does not show that the veteran's claimed 
disabilities were incurred during service, or proximately due 
to or aggravated by his service-connected nasal fracture.  

With regard to the claim for service connection for COPD, the 
veteran has raised an additional theory of entitlement - that 
his COPD is related to tobacco use during active service.  

Legislation enacted in 1998 prohibits service connection for 
a disability first manifested after service (or after an 
applicable presumptive period) on the basis that it resulted 
from disease or injury attributable to the use of tobacco 
products by a veteran during service.  See 38 U.S.C.A. § 1103 
(West 2002).  This statute only applies to claims filed after 
June 9, 1998.  The veteran's claim for service connection for 
his "respiratory problems" was filed prior to that date and 
therefore, his claim must be considered under the law that 
existed prior to June 9, 1998, as it is more favorable to the 
appellant.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Under the legal authority in effect prior to June 9, 1998, 
service connection could be granted for disease resulting 
from tobacco use in the line of duty during active service.  
See VAOPGCPREC 2-93 (Jan 13, 1993).  At the same time, 
however, it should be noted that service connection could not 
be established on this basis unless the evidence of record 
demonstrated that the disease for which the claim was made 
resulted from the veteran's tobacco use during service.  Id.  
Such a determination should take into consideration the 
possible effect of smoking before or after military service.  
Id.  In the alternative, if the veteran acquired a dependence 
on nicotine during service and that nicotine dependence was 
considered to be a proximate cause of disability manifested 
after service, service connection on a secondary basis could 
be granted.  VAOPGCPREC 19-97 (May 13, 1997).

The veteran testified that he did not smoke prior to service, 
that he began smoking during active service, and that he 
continued to smoke for approximately 30 years after discharge 
from active duty.  There is no evidence of treatment for 
nicotine dependence during service.  The Board acknowledges 
that the claims folder contains a medical opinion suggesting 
a relationship between the veteran's COPD and cigarette 
smoking.  Notwithstanding, there is no evidence that the 
veteran's COPD resulted from tobacco use during service, as 
opposed to the 30 years of tobacco use after service, or that 
the veteran developed nicotine dependence during service and 
that such dependence is the proximate cause of his currently 
diagnosed COPD.

As the preponderance of the evidence is against the veteran's 
claims for service connection for rhinitis, sinusitis, and 
COPD, the reasonable doubt doctrine is not for application.  
See 38 U.S.C.A. § 5107(b) (West 2002).

Increased evaluation for residuals of a fractured nose

The veteran was originally granted service connection for 
residuals of a fractured nose with nasal obstruction in May 
1977 and assigned a 10 percent evaluation effective December 
28, 1976.  He was awarded a 100 percent evaluation on various 
occasions based on surgical or other treatment necessitating 
convalescence.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
2002).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2002); Schafrath v. 
Derwinski, 
1 Vet. App. 589 (1991).  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2002).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Pursuant to the rating schedule, the RO evaluated the 
residuals of the veteran's nasal fracture under Diagnostic 
Code 6599-6502.  With regard to this diagnostic code, the 
Board notes that the regulations regarding respiratory 
disorders were revised effective October 7, 1996.  Pursuant 
to Karnas v. Derwinski, 1 Vet. App. 308 (1991), where a law 
or regulation changes after the claim has been filed or 
reopened before administrative or judicial review has been 
concluded, the version most favorable to the veteran applies 
unless Congress provided otherwise or permitted the VA 
Secretary to do otherwise and the Secretary did so.  
Therefore, the Board must evaluate the veteran's claim for an 
increased rating from October 7, 1996, under both the former 
criteria and the current regulations in order to ascertain 
which version is most favorable to his claim, if indeed one 
is more favorable than the other.

The revised criteria, however, may not be applied earlier 
than the effective date of the revised regulations.  38 
U.S.C.A. § 5110(g) (West 2002) (where compensation is awarded 
or increased pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the effective date of the Act or administrative issue); 
see VAOPGCPREC 3-2000 (April 10, 2000).  

Prior to October 7, 1996, a noncompensable evaluation was 
warranted for traumatic deflection of the nasal septum with 
only slight symptoms.  A 10 percent evaluation required that 
the deflection produce marked interference with breathing 
space.  38 C.F.R. § 4.97, Code 6502 (1996).  

Effective October 7, 1996, a 10 percent rating is warranted 
for traumatic deviation of the nasal septum with 50 percent 
obstruction of the nasal passage on both sides or complete 
obstruction on one side.  38 C.F.R. § 4.97, Diagnostic Code 
6502 (2002).  

VA examination in November 1998 indicated that on anterior 
rhinoscopy, the septum was mildy deviated to the left.  
Evidence of record indicates nasal obstruction of varying 
degrees; however, it appears that such obstruction is related 
to the veteran's rhinitis and/or nasal polyposis and that any 
septal deformity is not a major cause of obstruction.  
Notwithstanding, the residuals of the veteran's nasal 
fracture have been historically evaluated as nasal 
obstruction and continuously rated as 10 percent or above 
since December 1976.  Hence, this evaluation is protected 
from reduction.  See 38 C.F.R. § 3.951 (2002).  

As indicated, the veteran's service-connected disability is 
currently evaluated as 10 percent disabling.  Thus, under 
either the former or revised criteria, the veteran is 
receiving the maximum schedular evaluation and an increase 
under Diagnostic Code 6502 is not available.  

Medical evidence indicates that the veteran has nasal 
polyposis but does not establish a relationship between the 
veteran's nasal fracture and the subsequent development of 
polyps.  As such, the occurrence of nasal polyps and 
associated problems are not for consideration when evaluating 
the residuals of the veteran's service-connected nasal 
fracture and an increased evaluation based on the application 
of additional diagnostic codes (such as Diagnostic Codes 
6510-6514 for sinusitis or Diagnostic Code 6522 for 
rhinitis), is not appropriate.

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2002).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
In this case, the evidence of record does not indicate that 
the veteran is frequently hospitalized for the service-
connected residuals of his nasal fracture and there is no 
indication that this disability has a marked interference 
with employment beyond that contemplated in the schedular 
standards.  Having reviewed the record with these mandates in 
mind, the Board finds no basis for further action.  
VAOPGCPREC 6-96 (Aug. 16, 1996).


ORDER

Entitlement to service connection for rhinitis, sinusitis, 
and COPD is denied.

Entitlement to an evaluation in excess of 10 percent for the 
service-connected residuals of a nasal fracture is denied.  




	                        
____________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

